Exhibit 10.18
Summary Sheet for Director Compensation and Executive Cash
Compensation and Performance Criteria Under Executive
Officers Variable Pay Plan
March 3, 2009
Director Compensation
The Company pays its Chairman of the Board an annual retainer of $70,000, and we
pay or reimburse him for the cost of his office space that has a rental value of
approximately $13,000 per year. The Company pays each of its other non-employee
directors an annual retainer of $30,000. The chair of the Audit Committee
receives an additional annual fee of $20,000. The chairs of each of the
Compensation Committee and the Nominating and Corporate Governance Committee
receive an additional annual fee of $15,000. Non-chair members of these
committees receive an additional $5,000 annual fee for each committee on which
they serve. All director fees are payable in advance in equal quarterly
installments, and beginning in April 2009, will be paid via shares of our common
stock based on the closing market price on the regularly scheduled quarterly
payment date.
In line with the Company’s operating strategy, and as with all salaried
employees, including senior management, the Company’s Directors accepted a 5%
reduction in quarterly fees beginning the second quarter of 2009.
In addition to annual fees, each non-employee director is entitled to receive,
at or following each Company annual meeting, , a grant of stock of the Company
valued at $25,000.
In addition to the annual fees and stock grants, it the Company’s policy to
reimburse directors for their out-of-pocket expenses incurred in connection with
their service on the Board and its committees.
The Company’s President and Chief Executive Officer is not separately
compensated outside of his employment agreement for service as a director.
Executive Cash Compensation
The following table sets forth the 2009 base salary of each of the Company’s
executive officers:     

                              2009 Base             Salary
Anupam Narayan
          $ 360,000  
President and Chief Executive Officer
               
 
               
 
               
George H. Schweitzer
          $ 210,000  
Senior Vice President, Hotel Operations
               
 
               
 
               
Thomas L. McKeirnan
          $ 209,000  
Senior Vice President, General Counsel, and Secretary
               
 
               
Anthony F. Dombrowik
          $ 175,000  
Senior Vice President, Chief Financial Officer
               

In line with the Company’s operating strategy, and as with all salaried
employees, senior management, including the executive officers listed above,
accepted a 5% reduction in pay in January 2009.

 



--------------------------------------------------------------------------------



 



2009 Performance Criteria Under Executive Officers Variable Pay Plan
On March 3, 2009, the Compensation Committee of the Company’s Board of Directors
established 2009 performance goals for the Company’s named executive officers
under the Company’s Executive Officers Variable Pay Plan, effective January 1,
2005. Measured as a percentage of their 2009 base salaries, the target and
maximum variable pay available to these officers for achievement of these goals
in 2009 is as follows:

                      Variable Pay as Percentage     of 2009 Base Salary    
Target   Maximum
Anupam Narayan
    60 %     200 %
George H. Schweitzer
    30 %     100 %
Thomas L. McKeirnan
    30 %     100 %
Anthony F. Dombrowik
    30 %     100 %

 